Citation Nr: 0818816	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  00-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from September 1973 to April 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision in which the RO denied SMP.  

In August 2001, the veteran testified during a hearing before 
a Veterans Law Judge at the RO; a transcript of that hearing 
is of record.  

In July 2003, the Board remanded the claim for additional 
development.  In an August 2005 rating decision, the RO 
granted SMP based on being housebound.

During the appeal, the Veterans Law Judge who held the 
hearing retired.  In April 2008, the Board issued a letter to 
the veteran informing him of this circumstance and that he 
had a right to a new hearing before the Veterans Law Judge 
who would decide his case.  See 38 U.S.C.A. § 7107(c) (West 
2002).  He was requested to inform the Board of his wishes 
and was informed that, if he did not respond within 30 days, 
the Board would assume he does not want an additional 
hearing.  As no response has been received, the Board will 
assume that the veteran does not want another hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted.

The veteran underwent VA examination for pension purposes in 
July 2004.  The findings of that examination are now almost 4 
years old.  Moreover, in a February 2008 statement, the 
veteran's representative indicated that his condition has 
worsened since that examination.  To ensure that the record 
accurately reflects the current severity of the veteran's 
disabilities, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the veteran's 
overall condition.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Accordingly, the RO should arrange for the veteran 
to undergo a VA examination, by an appropriate examiner, at a 
VA medical facility.  See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should schedule the veteran for 
a VA examination to determine whether he 
is in need of regular aid and attendance 
for special monthly pension purposes.  The 
entire claims file must be made available 
to the examiner, and the examination 
report must include discussion of the 
veteran's entire documented medical 
history and assertions.  All appropriate 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail.  The VA examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in the appropriate report format 
for aid and attendance examinations.  

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility.  See 38 
C.F.R. § 3.655(b) (2007).

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for special 
monthly pension based upon the need for 
aid and attendance of another person.  If 
the claim remains denied, the RO must 
furnish to the veteran and his 
representative a supplemental statement of 
the case that includes clear reasons and 
bases for this determination, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


